Citation Nr: 1210670	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-23 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression and agoraphobia (formerly rated as major depressive disorder).    


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from May 1976 to July 1980 and from October 1984 until his retirement in December 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

This case was previously before the Board in December 2010, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.    


FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD has more nearly approximated total due to such symptoms as social isolation, inability to obtain and maintain gainful employment, agoraphobia, an inability to maintain social relationships, depression, debilitating anxiety, panic attacks, irritability, suicidal ideations, homicidal ideations, obsessions, ritualistic behavior, difficulty concentrating, interference with activities of daily living, constricted affect, and physiological response to external cues or stimuli.  


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD have been met or approximated for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  Briefly, the Board notes that in the December 2010 remand, the Board directed that attempts be made to obtain mental health counseling records from Ventnor Veteran's Center before a decision was rendered with regard to this issue.  In a December 2010 letter from VA, the Veteran was asked to provide consent for release of medical records.  No such consent was ever received from the Veteran.  However, the Board has determined that the evidence currently of record is sufficient to substantiate a grant of a 100 percent disability rating for PTSD, which is considered to be a full grant of the benefit on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).  

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In December 2006, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had a depressed mood, anhedonia, feelings of worthlessness, and inappropriate or excessive guilt.  He reported that he experienced a markedly diminished pleasure in activities he used to enjoy, such as music, sports, traveling, and reading.  He reported that he experienced insomnia and fatigue or loss of energy every day.  He reported that he never felt rested and that he hovered between being awake and not fully awake, but was never able to enter into a stage of deep sleep.  He reported that he did not feel refreshed or restored by his sleep.  The Veteran reported psychomotor agitation, which occurred nearly every day.  The Veteran reported that he experienced a diminished ability to think and concentrate and that he experienced indecisiveness.  The Veteran reported that he had become an excessive worrier.  He reported that he felt easily overwhelmed by any task and would procrastinate doing things.  The Veteran reported that he had difficulty prioritizing and decision-making.  He reported that he often stalled, ruminated, or negotiated on inconsequential decisions, such as what to have for dinner.  The Veteran reported that he would become quite agitated and irritable in situations he used to be able to handle with relative ease and calm.  The Veteran reported that his wife now made all the important decisions and he worried that she was going to reach her limit as to how much of his behavior she was willing to tolerate.               

The Veteran's wife reported that the Veteran had become very withdrawn and had stopped taking the initiative to go places and do things.  She reported that the Veteran used to drive everywhere with little difficulty, but that lately he had become very anxious and worried about driving.  She reported that the Veteran sometimes responded aggressively toward other drivers.  The Veteran's wife reported that the Veteran ruminated and fixated on one task to the exclusion of more important tasks.

Upon mental status examination, the Veteran did not exhibit any impairment in thought processes or communication.  His thought processes were logical, linear, and goal directed.  The Veteran's thought content was devoid of any psychotic material.  The Veteran appeared to be of average intelligence as evidenced by his general fund of knowledge and vocabulary bank.  His concentration, focus, and memory were adequate for the purposes of the examination.  The Veteran's judgment was fair and his speech was noted to be very soft and flat.  The Veteran was noted to be cooperative and pleasant with the examiner and it appeared that he was making an effort to present in a positive manner to the examiner.  His mood was depressed and his affective expression was bland and constricted.  The Veteran acknowledged fleeting suicidal thoughts, but did not have a specific plan.  The Veteran did not experience homicidal ideations.  The Veteran did not demonstrate any overt behavioral abnormalities.  

The examiner reported that the Veteran presented with all the symptoms of major depressive disorder (MDD) that began while he was in active service and also noted that an alternative diagnosis would be PTSD.  The examiner assigned a Global Assessment of Functioning scale (GAF) score of 55.  

At this juncture, the Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].    

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

In November 2008, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced recurrent and intrusive recollections of his experiences in active service on a regular basis.  He reported that they were usually triggered by some questions or something that reminded him of the Navy or the anniversary of September 11.  The Veteran reported experiencing nightmares at least weekly, but more often, he would have two or three a week.  He reported intense physiological reactivity, including agitation, heart palpitations, shakes, tics, shortness of breath, and spells of crying or anger when exposed to cues that remind him of September 11th and his subsequent traumatic experiences.  The Veteran reported that he avoided stimuli associated with his experiences.  He reported a numbing of general responsiveness, including intense daily efforts to avoid thoughts, feelings, and conversations that might remind him of his experiences.  The Veteran also reported intense daily efforts to avoid activities, places, and people that would remind him of his traumatic experiences.  The Veteran reported that he was afraid to answer the phone and that he did not talk to anyone other than his wife, mother-in-law, and medical providers.  He reported that he was afraid to leave the house and that he avoided everything outside his home.  He reported that the avoidance began almost immediately following his traumatic experiences.    He reported that he had been forced to retire early because his anxiety had become debilitating.  The Veteran reported that he had lost interest in everything and that he felt estranged from everyone, except his wife, upon whom he was entirely dependent.  He reported that even with his wife he sometimes felt completely shut down and numb.  The Veteran also reported chronic feelings of guilt related to his feelings of responsibility for the deaths of some of his men at the Pentagon in the terrorist attacks of September 11, 2001.  The Veteran reported symptoms of increased arousal, in that he was chronically jumpy and easily startled.  He reported that he experienced difficulty both falling and staying asleep.  He reported chronic irritability and angry outbursts, which were both significant factors in his early retirement.  The Veteran reported experiencing severe difficulty with concentration to the point where even following a television program was difficult.  The Veteran reported that his wife had to do "everything" with regards to managing their household.  The Veteran reported that when he felt stressed, he would freeze and be unable to think at all.  The Veteran reported significant difficulty planning, focusing, and remembering things to do.  The Veteran reported chronically depressed mood and inappropriate guilt.  

The Veteran's wife, who was present for the examination, reported great concern about the fact that the Veteran did not expect to have a full life and that he admitted to a sense of foreshortened future.  She reported that the Veteran did not have any friends and that it was almost impossible to get him to leave the house because he became panicky and agitated when anything did not go exactly according to plan.

Upon mental status examination, the Veteran was found to be neatly dressed and well groomed.  He was cooperative in his attitude towards the examiner, although he was extremely anxious and agitated at the beginning of the examination because of a change in scheduling that had occurred earlier in the day.  The Veteran was fully oriented and his thought processes were linear.  The Veteran became frequently distracted and the examiner had to repeatedly ask the same questions.  The examiner reported that the Veteran's personnel record would suggest that the Veteran was above average in intelligence, but that his concentration was so poor that he was unable to consistently attend to the television or do basic paperwork or household tasks.  The Veteran's speech was soft and tentative, but of normal rate.  His mood was depressed and his affective expression was skittish and pained.  The Veteran did not demonstrate any inappropriate behavior during the course of the examination.  The Veteran reported intermittent suicidal thoughts, with the most recent suicidal ideation being several weeks past.  The Veteran reported that he frequently experienced suicidal feelings, but that he dealt with them by speaking to his wife about them.  The Veteran's judgment and insight were noted to be intact. 

The examiner confirmed the diagnoses of PTSD and depression and diagnosed agoraphobia as a result of the Veteran's panic symptoms of PTSD.  The examiner reported that these symptoms caused the Veteran to fear leaving his home.  The examiner assigned a GAF of 31 based on major impairment in work, social relationships, thinking, and mood.  The examiner noted that the Veteran was completely dependent on his wife for all aspects of his emotional and physical functioning and the examiner noted that the Veteran's PTSD symptoms made employment impossible and caused the Veteran to experience severely impaired social functioning.   

In June 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported recurrent and intrusive distressing recollections that included thoughts, images, and perceptions.  He also reported recurrent distressing dreams and intense psychological distress at exposure to internal or external cues that symbolized or resembled any aspect of his traumatic experiences.  The Veteran reported that he made efforts to avoid activities, places, and people that aroused recollections of his traumatic experiences.  He reported that he experienced physiological reactivity to exposure to internal or external cues that symbolized or resembled any aspect of his traumatic experiences.  The Veteran reported a markedly diminished interest and participation in significant activities and that he felt detached and estranged from others.  He reported that he did not have any friends and that he only maintained a relationship with his wife of 22 years.  The Veteran reported difficulty falling and staying asleep.  He reported that he experienced symptoms of hypervigilance.  The Veteran reported that he did not socialize outside the house, other than occasionally going to dinner with his wife.  He reported that his hobbies were limited.  He reported that his activities and leisure pursuits were limited to reading and listening to music.  

Upon mental status examination, the Veteran was found to be appropriately dressed.  He exhibited repetitive acts, restlessness, and was tense.  His speech was soft or whispered, but his attitude was cooperative.  The Veteran's affect was constricted and his mood was anxious and depressed.  The Veteran was oriented to person, time, and place and his attention was intact.  The Veteran's thought processes were unremarkable.  The Veteran did not exhibit any evidence of delusions and he appeared to understand the outcome of his behavior.  The Veteran was of average intelligence and understood that he had a problem.  The Veteran did not appear to experience hallucinations and did not exhibit inappropriate behavior.  The Veteran experienced obsessive/ritualistic behavior, in that he had obsessions and safety related checking compulsions.  The Veteran experienced several panic attacks per week.  The Veteran experienced passive and transient suicidal and homicidal thoughts.  The Veteran's impulse control was good and there was no evidence of episodes of violence.  The Veteran was able to maintain his personal hygiene, but the examiner reported that the Veteran's symptoms did interfere with his activities of daily living.  The Veteran's remote, recent, and immediate memory were all normal.  

The examiner confirmed the diagnosis of PTSD and noted that it was chronic and severe.  The examiner assigned a GAF score of 45.  The examiner noted that the Veteran had severe symptoms of PTSD and his social support was limited, resulting in a guarded prognosis.  The examiner reported that the Veteran's PTSD had an impact on his quality of life, in that he did not socialize, had very limited hobbies, and did not leave the house often.  The examiner reported that the Veteran's anxiety, depression, difficulty relating to others, frequent panic attacks, and hypervigilance were all obstacles to his ability to manage gainful employment.  Further, the examiner reported that the Veteran experienced deficiencies in judgment, thinking, work, and mood as a result of his anxiety, depression, obsessions, and other various symptoms.  

A review of the record shows that the Veteran also receives some mental health counseling/medication management at the VA Medical Center.  A review of the VA Medical Center treatment notes show that the Veteran has consistently reported diminished interest and pleasure in activities, depression, hopelessness, decreased social interaction, isolation, panic attacks, difficulty sleeping, nightmares, anxiety, difficulty with motivation, and anhedonia.  Most recently, seen in VA Medical Center treatment records in the electronic file, the Veteran has been reported to enjoy exercising and completing household tasks with a sense of accomplishment.  However, there is no indication from the treatment notes of record that the Veteran has undergone any sort of sustained improvement of his psychiatric symptoms at any point during the period on appeal.         

The Board finds that the Veteran is entitled to a 100 percent disability rating for the entire period on appeal.  In this regard, the Board notes that the Veteran's psychiatric symptoms have been noted to be extremely severe so as to completely prevent him from working and causing him significant social impairment due to such symptoms as debilitating anxiety, depression, panic attacks, isolation, suicidal ideations, homicidal ideations, obsessions, ritualistic behavior, constricted affect, feelings of guilt, and difficulties with concentration.  As noted above, the records show that the Veteran lives a very isolated life, seldom leaving the house, being afraid to answer the phone, and having little personal contact with people other than his wife.  It has been noted that the Veteran is completely dependent on his wife for his emotional and physical well-being, to the point where the Veteran's wife has to remind him to maintain his daily hygiene routines.  Furthermore, the Veteran, by all accounts, had a very successful naval career prior to September 11, 2001, but that he was eventually forced to retire early as a result of his psychiatric symptoms resulting from that event.  Further, the Veteran is routinely noted to experience disruptions of psychomotor activity and a physiological response to external cues and stimuli.  The Veteran has been assigned GAF scores in the 30's and 40's, which are indicative of very serious psychiatric impairment.  Therefore, the Board finds that in combination, the Veteran's symptoms have produced impairment that more nearly approximates total occupational and social impairment than deficiencies in most areas for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board acknowledges that the results of the VA examinations and the symptoms described in the VA examination reports and various mental health treatment notes and records discussed do not indicate that the Veteran experiences all of the symptoms associated with a 100 percent disability rating for a psychiatric disability.  However, Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is total occupational and social impairment is sufficient to warrant a 100 percent disability rating for the entire period on appeal even though all the specific symptoms listed for a 100 percent rating are not manifested.

(Continued on next page.)




ORDER

The Board having determined that the Veteran's psychiatric disability warrants a 100 percent disability rating for the entire period on appeal, the benefit sought on appeal is granted to that extent and is subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


